Alvey, J.,
delivered the opinion of the Court.
This was an action instituted by the appellee against the appellant, to recover for the detention of canal boats at Georgetown, and for freight. The declaration contains seven counts. The first is for money due on account stated; the second, for work done and materials furnished; the third, for demurrage of canal boats; and the fourth, fifth, sixth and seventh, are on the special contract between the parties. The pleas are, first, never indebted as alleged; second, never promised as alleged; and third, as to the fourth, fifth, sixth and seventh special counts, a special plea, setting up various matters as a bar to the appellee’s right to recover on those counts. A bill of particulars was called for by the appellant, and filed by the appellee, whereby it appears that the claim of the latter consisted of two items; the first for what is called démurrage of two canal boats at Georgetown, D. C., from the 26th of August, 1865, to the 8th of September, 1865, at $15 per day; and the second, for balance of freight due, $94. The appellee joined issue on the first and second pleas of the appellant, and demurred to the third, being the special plea. And the demurrer being sustained by the Court below, the first question that arises on this appeal is as to the sufficiency of this special plea.
The contract, as we gather it from the very prolix and inartificially drawn pleadings in the cause, was, that the appellant rented or hired to the appellee two canal boats, “ E. II. Delano,” and “Creole,” to be run in the navigable season ■of the year 1865, on the Chesapeake and Ohio Canal, from Cumberland to Georgetown, in carrying coal for the appellant; the appellee to make the usual time, casualties and (unavoidable detentions excepted, and to comply with all the general regulations of the appellant, and to allow a deduction out of the freight earned on each cargo, of $60, as rental of each boat. These were the stipulations on the part of the appellee. The regulations of the appellant, which were incorporated into the contract, so far as they related to the *151unloading of the boats at Georgetown, were that the appellant would, as far as possible, adjust the number of boats employed, to its capacity for loading, unloading and shipment of the coal from Georgetown; and as this capacity might vary at different times in the season, it reserved to itself the right at all times, by giving one trip’s notice, of cancelling one or more agreements for renting boats, so as to avoid unnecessary delay to the boats at either end of navigation. And if the loading or unloading of any boat should, from any cause not within the control of the boatmen, be delayed unreasonably and injuriously, and the captain from any cause should be unable to avail himself of the privilege of loading outside, he should be at liberty to cancel the agreement, by giving notice on one loading, that after performing that voyage, he would do so, by returning the boat to the appellant at Cumberland, in the order agreed on. The usual rates of freight to be allowed, from which, after deducting therefrom the agreed price of hire or rent of boat, and for charges and repairs, were payable in Cumberland, on return of the boat, and the presentation of the completed bills of lading.
The appellee alleged performance of the contract on his part, and that by reason of the neglect aud refusal of the appellant to unload and discharge his boats at Georgetown, within a reasonable time after their arrival there with their cargoes, he sustained damage, and that he was thereby prevented from returning the boats, with the completed bills of lading, on which he was entitled to receive, at Cumberland, the freight earned.
We think it clear that the appellant’s third plea offered no sufficient bar to the appellee’s right to recover on the special counts of his declaration. It sets up the contract as declared on, and seeks to avoid the effect of the appellant’s failure to unload and discharge the boats, within a reasonable time, by reason of the fact that its wharf at Georgetown, suddenly broke down, at which the boats of the appellee were required *152to be unloaded, and because of the want of shipping capacity of the appellant for its coal at that point; and that its failure to unload was not .owing to its neglect to adjust the number of boats to its capacity to unload within a reasonable time. Rut it is clear this forms no ground of exoneration from liability to pay for the detention of the boats beyond a reasonable time. The appellant had control of the loading as well as the unloading; and having loaded the boats at Cumberland, it was bound to unload and discharge them at Georgetown, within a reasonable time after their arrival, unless, by some event or condition of things, contemplated by the contract, it was excused from so doing. The sudden breaking down of the wharf was not such an event as would excuse or exonerate the appellant, even if it had occurred without its fault, unless it were shewn to have been caused by the fault of the appellee. That it occurred by any fault of his is not pretended. The wharf may have been overloaded, or have been insufficiently constructed, or been rotten, and if it broke from any such causes, the consequence should clearly not be allowed to fall on those who had no control over it. Nor does the plea allege the duration of the appellant’s incapacity to receive the coal at this particular wharf. It alleges that when the boats arrived the wharf was broken, but it does not aver that i-t remained so, and that the appellant was, during the whole period of the detention of the boats, without capacity to receive and tranship the coal. The plea is therefore wanting in certainty, even if the breaking down of the wharf could excuse the delay in unloading the boats.
The contract declared on, so far as the appellee, as special owner of the boats, undertook for freight to employ them exclusively in the service of the appellant, is analagous, in many respects, to that of a charter-party; and if, by charter-party, the freighter expressly stipulates for the payment of demurrage for any delay beyond a reasonable time for unloading the vessel, he is bound, even though the delay may not be caused by his fault, provided it is not caused by the *153fault of the owner or his agents. When the vessel is placed in the proper position to be unloaded, mere unforeseen impediments to the unloading, such as the crowded state of the docks, the want of information of the vessel’s arrival, or the non-receipt of the bill of lading, will not excuse payment for the detention. Abbot on Ship., Pt. 3, ch. 1; Barker vs. Hodgson, 3 M. & Sel., 267; Barret vs. Dutton, 4 Camp., 333; Hill vs. Idle, ib., 326. And so, in a case where the charter-party was silent as to the time of loading, as the contract hero is as to the time of unloading, reasonable time, under ordinary circumstances, was implied, and a strike in the collieries, whence the freighter was to get his cargo, was held to be no excuse for delay. Adams vs. Royal Mail Co., 5 C. B., N. S., 492 28 L. J. C. P., 33. And although the claim of the appellee is not founded upon any express stipulation in the contract for demurrage as such, still it is of the nature of demurrage, to be recovered as damages for the unjustifiable detention of the boats, after they were taken to the place of discharge; for it was equally the duty of the appellant to unload and discharge the boats, within a reasonable time, under the present contract, as if there had been an express provision to that effect, and demurrage had been agreed to bo paid for detention beyond such time. Otherwise, such contracts as the present would be productive of the greatest hardship and injustice to the hirer of the boat. He is required to keep it in repair, to man and equip it, to make the trips in the usual time, and is liable at any time, upon short notice, to be discharged from the further use of the boat, without any provision as to the disposition of the equipments. To say that the hirer of the boat is to bear all the loss and expense of undue detention of it by the shipper, although the former has performed his part of the contract of affreightment, is to say that the contract is without mutuality.
But this third plea of the appellant is defective in another respect. A plea in bar must be a substantial and conclusive answer to the plaintiff’s right to recover on the particular *154counts to which it is pleaded. Karthaus vs. Owings, 2 Gill & John., 431. This pica offers no answer whatever to the demand for freight, the non-payment of which is assigned in the special counts as a breach of the contract. The appellant, by its regulations, agreed to allow the current rate of freights, payable in Cumberland, on the return of the boats, and the presentation of the completed bills of lading. If the appellee did all that was incumbent on him to do, in order to effect a delivery of the cargo, and its actual delivery, and discharge of the boats, were prevented by the neglect or omission of the appellant, and hence the boats could not be returned, nor the completed bills of lading presented, as required by the regulations, the appellee is clearly entitled to the freight, as much so as if he had complied with the conditions prescribed. In such case, however, (and especially where the special contract is still open and subsisting,) it must be recovered in the shape of damages, under a special count, wherein must be alleged the appellee’s performance and readiness to perform, and the appellants’ refusal or prevention. Bradstreet vs. Baldwin, 11 Mass., 229; 2 Saund. Plead. & Evid., 80; Notes to Cutter vs. Powell, 2 Smith’s Lead. Cases, 27, 40, 41, (4th Am. ed.;) Alexander vs. Hoffman, 5 W. & Sergt., 382; Phelps vs. Sheldon, 13 Pick, 50; Pitkin vs. Frink, 8 Met., 12; Moulton vs. Trask, 9 Met., 577. For these reasons, we think, the plea insufficient, and’ that the Court below was right in sustaining the demurrer to it.
The next question that arises is on the appellant’s first bill of exceptions. This exception was taken to the Court’s refusal to exclude certain declarations of Sheridan, the appellant’s superintendent of shipment at Cumberland, made to the appellee, in regard to allowance for delay of his boats at Georgetown. It is difficult to perceive the materiality of these declarations, and, perhaps, they should have been excluded. But the appellant has no cause to complain, for by its fifth prayer, which -was granted, the jury were instructed that these declarations of Sheridan constituted no ground of *155recovery on the pleadings and evidence in the cause. The declarations excepted to, although allowed to go to the jury, were not allowed to have any effect as evidence; and consequently the appellant has not been injured.
The appellant’s second bill of exception was taken to the Court’s refusal to exclude, or rather strike out, certain evidence, tending to prove the existence of a custom or usage at the appellant’s wharf in Georgetown, as to the time within which boats were unloaded and discharged. The witness stated that the custom of the trade at Georgetown was, that the boats were to be unloaded in twenty-four hours after reporting at the office of the appellant, or to the superintendent of the wharf. This evidence, we think, was properly admissible, not to add a term to the contract, nor to aid in its interpretation, hut for the purpose of showing what was regarded, in the regular course of the trade, as the reasonable time within which boats should be unloaded. The regulations incorporated into the contract, fixed no definite time within which boats would be unloaded and discharged; but if by usage, established in the trade at appellant’s wharf, twenty-four hours were taken as reasonable time, the fact of such usage was certainly admissible as tending to show what the appellant, or its agents, regarded as reasonable time, and its own practice upon the subject. See the case of Leidemann vs. Schultz, 14 C. B., 38.
After all the evidence had been produced on both sides, the appellant moved the Court that the appellee should be compelled to elect whether he would rely upon the second and third common counts of his declaration, or upon the fourth, fifth, sixth and seventh counts, being those upon the special contract. This motion the Court refused, and to its refusal the third exception was taken.
It is certainly very true, a plaintiff cannot claim to recover in respect to the same canse of action, upon two .or more inconsistent counts in his declaration; but where he declares upon a special contract, and joins therewith the common *156counts, he may abandon his special count, even after he has attempted to prove it and failed, and resort to the common counts; but in such case, of course, the proof must be of a character to entitle the plaintiff to-recover on the common counts, irrespective of the special contract counted on. If there be a special contract, which, remains ojjen and unrescinded, and the plaintiff can only recover upon that, if at all, the common counts can perform no legitimate office; and, if the plaintiff, in such case, abandons his special count, he surrenders his right to recover altogether. In this case there is nothing shewn in the proof to entitle the appellee to recover on the common counts in his declaration; for, although the’ bill of particulars describes the appellee’s claim as being for demurrage and freight due, neither of those items could bo recovered in this action as we have seen, except under the special counts as damages. Horn vs. Bensasan, 9 C. & P., 709. The appellant, however, had no right, in the mode adopted, to require the appellee to abandon or elect -between any of the counts of his declaration. The proper mode was that subsequently adopted, of asking instructions from the Court that the appellee was not entitled to recover on those counts not supported by legal and appropriate proof. By the third and fourth prayers of the appellant, which were granted, the jury were instructed that the appellee could not recover on the third count, which was for demurrage, for the delay in unloading the boats. These instructions were clearly correct, and by them the same object was accomplished, as to tho third count, as if the appellee had been required to abandon it.
The appellant’s fourth exception was taken to the Court’s refusal to grant certain prayers that were offered by it. The first prayer rejected, in a series of ten offered, was tho second, whereby the Court was asked to instruct the jury, that because the appellant had capacity to unload the appellee’s boats, and its failure to do so was owing to other neglect than to the non-adjustment of the number of boats to its capacity to unload, under the sixth regulation, therefore, the appellee could not *157recover under the sixth and seventh counts of his declaration, damages for the delay and detention of his boats.
This prayer would seem to be based on a misapprehension of the extent of the breaches assigned in the two special counts referred to. It is true, that in one part of them, (the two counts being exactly similar, but having reference to ^different boats,) it is alleged that, because the appellant did not adjust the number of boats in its service to its capacity to load and unload without delay, it; therefore, had not capacity to unload the boats of the appellee; but, in a further distinct breach assigned, it is alleged that, upon arrival and reporting the boats to the appellant at Georgetown, and requesting that they should be unloaded within a reasonable time, the latter did not, nor would, receive or unload the boats within a reasonable time, but wholly refused and failed to unload the same, and hindered and prevented the appellee from making the number of trips that be would have otherwise made, and also hindered and prevented the appellee from returning the boats to Cumberland, and making presentation of the completed bills of lading, and the appellant’s failure to pay freight thereon. In view of this comprehensive breach, assigned in the counts to which the prayer refers, the Court could not have done otherwise than refused the prayer. It was, to say the least of it, a refinement that did not at all tend to subserve substantial justice.
The sixth and seventh prayers, the next rejected, both present the same question; and we are very clear in the opinion that the Court below was right in refusing to grant them. The appellee was under no obligation, under the circumstances of the case, to make demand of the freight before bringing his suit. The appellant’s refusal to unload the boats, and thereby preventing the appellee from getting bis bills of lading endorsed with certificates of delivery of the cargoes, dispensed with the necessity of further demand.
*158Nor was there any error in refusing to .grant the appellant’s eighth prayer. ' The breaches assigned in the sixth and seventh counts of the declaration, in express terms, aver that the appellant, by refusing to unload the boats, hindered- and prevented the appellee from returning them to Cumberland, and from making presentation of the completed bills of lading to the appellant at that place, to entitle him to demand his freight. Until the cargoes were actually delivered, and the bills of lading endorsed with the quantities of each cargo, the appellee was not in a condition, under the contract, to make demand for the payment of freight as such. Whether the breaches aver in terms that the refusal or neglect to unload the boats, was in violation of the contract, as this prayer seems to require, is-wholly immaterial. Facts only are to be stated in the pleading, and the Court, not the pleader, is required to draw the legal conclusion from them.
As to the ninth prayer, which was also refused, we think the Court erred in not granting it; but we do not perceive how the appellant could have been injured by its refusal. For, although the appellee was not entitled to recover, under the facts of the case, his claim for freight, under the common count for work and labor, the breaches assigned in the special counts, embrace the claim for freight, and the truth of the hypotheses of several of the appellant’s prayers, would concede the appellee’s right to it. If it was found due in fact, and formed part of the general verdict that was rendered, there being good and appropriate counts in the declaration to sustain such finding, the appellant is without a shadow of pretence for maintaining that it has been, in any way, prejudiced by the refusal of the Court to grant this ninth prayer. To entitle a party to a reversal of a judgment against him,- it must be shewn that there has been such error as may have operated to his prejudice. Here we fail to perceive that any prejudice could have occurred. The error in refusing this prayer will not, therefore, be ground for reversal.
*159(Decided 21st February, 1871 )
The tenth prayer, which was refused, is based upon the theory that the appellee had the option to cancel the contract, because of the appellant’s failure to unload the boats, and that that was the only remedy open to him. With that theory, however, we do not agree. The appellee was not hound to cancel the contract, even if he had been in a condition to do so. But the condition of things contemplated by the contract, did not exist, under which the appellee could have given the notice, in order to the surrender of the boats, and at the same time preserved his own rights. This prayer was properly refused.
There being no error disclosed in the rulings of the Court below' sufficient to justify a reversal of its judgment, that judgment must be affirmed.

Judgment affirmed.